Ellison, J.
Plaintiff is the assignee of the interests of the heirs of W. T. Guthrie, deceased, in his estate. He objects to the final settlement of defendant as administrator of the estate. His objections were sustained in the probate court, when the administrator appealed to the circuit court. In the latter court only a portion of his objections were sustained, and he brings-the case here.
All of the instructions asked by plaintiff were given, except the one numbered four, which was given with an addition thereto by the court. No instructions were asked by defendant. Instruction numbered four is as follows; the part added by the court is in italics:
“4. That the administrator, Walker, had no authority in law to compromise the widow’s dower interest in personal and real estate of said deceased, by the payment of two hundred and fifty dollars, or other sum, nor to pay said counsel two hundred and twenty-five dollars, or other sum, by reason of any services rendered by them in bringing about said compromise, and such payments should be stricken out of said final settlement, unless the court finds that said compromise and purchase of the homestead and dower interest of the widow was purchased and counsel employed at the request of the heirs, and that th* present objector is now enjoying and holding the fruits of said purchase and employment.”
This plaintiff stands in relation to this case just as-the heirs would have stood, had they not assigned, and were plaintiffs in this action. It is evident that if the administrator made the compromise at the instigation and request of the heirs, they could not be heard to complain of it afterwards. So, neither can their assignee, *81who, at the time of Ms objection, is occupying their place and enjoying the result of the compromise. The original instruction being asked by the appellant is not objected to, nor is it considered, but, being given, the modification was properly added under the circumstances of this case.
As the other instructions asked by plaintiff were given, we will not examine into the weight of the testimony. We cannot, under the rules so frequently laid down by this and the Supreme Court, disturb the verdict.
The judgment is affirmed.
All concur.